                                                                                iv- r^;:F;rcouf^i
                   IN THE UNITED STATES DISTRICT COURT                        '■AVAFi-lAH DIV.

                   FOR    THE    SOUTHERN   DISTRICT     OF   GEORGIA
                                                                           ?mMrG AH1|:33

                                 SAVANNAH    DIVISION                     ::xrrK
                                                                                SO.DiSl.MCA.

THE UNITED STATES         OF AMERICA,

                Plaintiff,

                   V .                                   4:19CR39


ALFONZO ALEXANDER,

                Defendant.




                                       ORDER




     Counsel    in the above-captioned case have advised the Court

that all pretrial motions have been complied with and/or that all

matters   raised     in    the    parties'     motions     have      been      resolved     by

agreement.     Therefore,          a   hearing     in     this        case      is     deemed

unnecessary.    All motions are dismissed.



     SO ORDERED,         this   61     day of June,      2019.



                                            [RISTOPHER   L.    RAY
                                        UNITED   STATES       MAGISTRATE       JUDGE
                                        SOUTHERN    DISTRICT         OF   GEORGIA
